Citation Nr: 1527340	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-45 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of right sciatic schwannoma, status post resection.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and September 2010 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).

Although the issue of entitlement to service connection for the residuals of right sciatic schwannoma, status post resection, was not certified to the Board, in January 2012, the Veteran filed a timely formal appeal, Form 9, as to that claim, and thus it is under the jurisdiction of the Board.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam War.

2.  Right sciatic schwannoma, status post resection, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not due to herbicide exposure in service.

3.  The Veteran served on active duty greater than 90 days during a period of war. 

4.  The Veteran's disabilities individually or in combination do not preclude all forms of substantially gainful employment and are not permanent and totally disabling with reasonable certainty to continue for the life of the Veteran.


CONCLUSIONS OF LAW

1.  Right sciatic schwannoma, status post resection, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a nonservice-connected pension are not met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, with regard to the claim for service connection, the Board finds that VA satisfied its duty to notify in a letter to the Veteran in November 2009, with subsequent adjudication of the claim in September 2010.  With regard to the nonservice-connected pension claim, in the October 2010 statement of the case, the Veteran received notice of the elements to substantiate his claim.  The Board also finds that the Veteran had actual notice with regard to such elements, in that in his November 2010 statement, the Veteran stated that he met all of the elements necessary under the criteria for a nonservice-connected pension to include that he was totally and permanently disabled.  Notwithstanding the notice error, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  See also Mayfield, 444 F.3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, as well as post-service VA treatment records and private treatment records, have been obtained and considered.  The Veteran has not properly identified any additional, outstanding records that have not been requested or obtained. 

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In this case, VA opinions were obtained in May 2010 and October 2014 with respect to the Veteran's service connection claim and with respect to the severity of his current disabilities.  The Board finds that the examination reports are adequate to adjudicate the Veteran's claims at this time.

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service Connection 

The Veteran contends that his residuals of right sciatic schwannoma, status post resection, were caused or aggravated by exposure to herbicides while serving in Vietnam.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), including malignant schwannoma, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) , the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e).

 The Veteran's DD-214 form reflects that he served in Vietnam during the Vietnam War and will be afforded the herbicide presumption.

However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  While malignant schwannoma is a disease listed under this regulation, for the reasons described below, the Veteran's benign schwannoma is not a disease that have been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  

In this case, the Veteran contends that his schwannoma of the right thigh should be considered to be presumptively related to herbicide exposure in Vietnam.  The record reflects that in March 2006, the Veteran was diagnosed with schwannoma of the right thigh.  Leading up to that time, he had suddenly felt a tingling sensation in his right foot, and then a sharp pain in the back of his thigh.  A mass from his right thigh was removed which was consistent with schwannoma, benign.  Following the surgery, he developed severe, constant pain in the back of his thigh that would shoot down to his feet causing numbness in his toes.  Physical examination showed normal muscle strength and no motor impairment in the right lower extremity.  There was decreased pain and light touch sensation, as well as decreased reflexes, in the right lateral leg and foot, below the knee.  The function of the joint was not affected.  The Veteran used a cane and had an antalgic gait.  The Veteran's disability affected his activities of daily living in that there were severe limitations on his ability to exercise, play sports, and travel.  There were moderate effects on his ability to attend to other activities, such as chores, shopping, bathing, and dressing.  The examiner concluded that the Veteran had a benign schwannoma, without any characteristics of a malignant schwannoma, much less of a malignant schwannoma with rhabdomyoblastic differentiation.  There were no malignant characteristics, to include local recurrence and hematogenous metastasis.

While the Veteran contends that his schwannoma should be considered related to herbicide exposure, his diagnosis, that of benign rather than malignant schwannoma, does not meet the criteria for to be considered a presumptive disease under 38 C.F.R. § 3.307, 3.309.  Accordingly, service connection on that basis must be denied.  

Moreover, service connection on a direct basis must also be denied.  While the Veteran contends that his schwannoma may have begun in service, the records do not support that claim.  Rather, he has reported that his symptoms began not long before the March 2006 diagnosis, which was approximately three decades after his separation from service.  Additionally, there is no indication in the service treatment records of symptoms related to pain or tingling, or any other neurological impairment, to the right lower extremity.  Finally, on October 2014 VA examination, the examiner concluded that there was no relationship between his current neuropathy and his service, as his symptoms had begun only four years previously.  Accordingly, as there is no indication of a chronic disease in service or symptoms thereof, or continuity of symptoms since service, and there is additionally no medical evidence or opinion to support the contention that his right thigh schwannoma was caused or aggravated by service, service connection on a direct basis must be denied. 

The Veteran has contended on his own behalf that his right thigh schwannoma is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe his feelings of pain and tingling in the right leg, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his right thigh schwannoma.  By contrast, the medical evidence weighs heavily against his claim.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's right thigh schwannoma because this condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Nonservice-connected Pension

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from non-service-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. § 1513, 152; 38 C.F.R. § 3.3.  A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B).

In this case, the Veteran served in Vietnam during the Vietnam War for a period of 90 days or more.  However, he is not 65 years of age; he was born in 1951.  He is not a patient in a nursing home for long-term care because of disability and has not been found to be disabled, as determined by Social Security for the purpose of any Social Security benefits administered by the Commissioner;

Therefore, the remaining criteria for consideration is whether the Veteran is permanently and totally disabled as a result of disabilities or whether the disabilities result in unemployability, and in either case, whether the disabilities are reasonably certain to continue throughout the Veteran's life.

The Veteran contends that the residuals of his excision of a right thigh schwannoma render him totally and permanently disabled.  However, on October 2014 VA examination, such a severe disability was not shown.  Rather, the Veteran limped lightly with the right leg.  He was assessed to suffer from mild incomplete paralysis of the right leg.  The Veteran was also found to have multiple compressive radiculopathies in his arms and legs, to include bilateral carpal and cubital tunnel syndromes in his arms and bilateral tarsal tunnel syndrome.  However, those disabilities also did not result in paralysis of the extremities or more than mild to moderate neurological symptoms.  While the Veteran contends that his surgical scar causes him severe pain, on examination, it was considered to be well-healed.  The scar was noted to be painful and to produce an electric-like sensation along the right thigh.  Again, however, no functional impact was noted.  The Veteran has not contended that his other disabilities, to include hearing loss, tinnitus, and hypertension, impede his ability to work.  To that extent, the October 2014 VA examination does not reflect that his other disabilities cause him to be totally and permanently disabled.

The Board further notes that although the Veteran has reported to the VA that he used to work as a waiter and has not worked since 2008, the evidence in the record does not support that contention.  Rather, the Veteran submitted a 2007 tax return which demonstrated that he paid Social Security tax on a substantial amount of income that far exceeds the income requirement for nonservice-connected pension as enumerated under 38 C.F.R. § 3.3.  On his August 2008 application for pension, he reported that he continued to be self-employed as a restaurant owner and operator.  In August 2009, he indicated that he had to stop working because of nerve pain in his legs, which he related to the removal of the schwanomma.  

Despite the Veteran's report that he is no longer working, the Board finds that all the Veteran's disabilities, individually or in combination, do not preclude all forms of substantially gainful employment.  First, the lay and medical evidence shows a substantially stable level of severity of all disabilities.  The weight of competent and credible evidence demonstrates that the Veteran's total disability picture is not severe in that the Veteran retains the physical and mental capacity for his current employment.  Therefore, eligibility for a nonservice-connected pension is not warranted at any time during the period of this appeal.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for right sciatic schwannoma, status post resection is denied.  

Entitlement to a nonservice-connected pension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


